DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "2446" and "2544" have both been used to designate a “beam splitter.”
Reference characters "104," "204, " "6520, " and "7004" have all been used to designate the “cloud.”
Reference characters "130, " "230," and "247"  have all been used to designate a “communication module.”
Reference characters "6522" and "6528" have both been used to designate a “console.”
Reference characters "2416, " "2456," and "2550" have all been used to designate a “detector.”
Reference characters "492" and "626" have both been used to designate a “motor driver.”
Reference characters "135" and "215" have both been used to designate a “hub display.”
Reference characters "461" and "620" have both been used to designate a “microcontroller.”
Reference characters "132" and "232" have both been used to designate a “processor module.”
Reference characters "113" and "213" have both been used to designate a “remote server.”
Reference characters "201" and "7001" have both been used to designate a “surgical data network.”
Reference characters "108" and "208" have both been used to designate “visualization systems.”
Reference characters "2012" and "2838" have both been used to designate “white light source.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of at least the terms “Bluetooth” in Paragraphs [0069], [0075], and [00141], and “Allegro Microsystems” in Paragraphs [0089] and [0092], which are a trade names or a marks used in commerce, have been noted in this application. These and other such terms should be accompanied by the generic terminology; furthermore these terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms, respectively.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 6 is objected to because the phrase “wherein the the processor” is used. It is suggested that this be rewritten to say “wherein the processor” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US 2018/0256025 A1).
Regarding claim 1, Yi discloses a surgical visualization system to analyze at least a portion of a surgical field (See Yi: Para. [0003] (stating that, "OCT [Optical Coherence Tomography] imaging allows for three-dimensional (3D) visualization of structures in a variety of biological systems") and Para. [0186] (providing that a, "medical decision may be the guidance of a surgical tool or a surgical operation")), the system comprising: 
a laser-light illumination source configured to illuminate the at least a portion of the surgical field with laser-light (See Yi: Para. [0122] (clarifying that, "fOCT system[s] for data collection may be configured in a variety of ways …[including with a] laser … [and the] beam is directed … to impact the pupil 220")); 
a light sensor configured to receive reflected laser-light (See Yi: Para. [0123] (providing that the, "[r]esulting image information is captured by the CCD") and Para. [0136] (stating that the, "[r]aw spectral data is then obtained from one or more OCT scans … A-scan complex reflectance is then obtained")); 
a field programable gate array configured to transform information indicative of the reflected laser-light to information indicative of moving particles in the at least a portion of the surgical field (See Yi: Para. [0209] (stating that the, "system ... can include an accelerator card ... attached to the peripheral bus … [the] accelerator can include field programmable gate arrays (FPGAs) … [and the] accelerator can be used for adaptive data restructuring"), Para. [0137] (providing that, "one or more exposures of a CCD camera configured with the fOCT device may record the interferometric spectrum ... [and the] remaining spectrum may be resampled into k-space with an equal interval. The complex reflectance signal with respect to depth ("A-line" or "A-scan") may be obtained by a fast Fourier transform (FFT) on the k-space spectrum. The process may be repeated for all or a portion of collected A-lines described herein. Fast Fourier transforms (FFT) or any suitable methods to generate 3D complex reflectance data may be used"), and Para. [0007] (clarifying that, "the present disclosure provides for a method for imaging a target ... [including]  acquiring optical information from reflected signals generated by the OCT scanning, quantitatively 3D-imaging in the target, determining a flow rate of a fluid and a concentration of one or more analytes from the optical information acquired")); 
a display configured to display an image comprising the at least the portion of the surgical field (See Yi: Para. [0123] (stating that the, "[r]esulting image information is captured by the CCD ... and relayed to the computer"), Para. [0205] (clarifying that the, "computer may also be programmed to … display"), and Para. [0206] (providing that the, "computer system ... [may include a] monitor")); and 
a processor configured to control the display to display a first metric and a second metric superimposed on the image (See Yi: Para [0205] (providing that the, "computer may also be programmed to store the data received from a detection system and/or process the data for subsequent analysis and display"), Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay"), and Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT")), 
wherein the first metric represents a present state of moving particles in the at least a portion of the surgical field (See Yi: Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT")), and 
wherein the second metric represents an aggregated state of moving particles in the at least a portion of the surgical field (See Yi: Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay")).
Regarding claim 2, Yi discloses the surgical visualization system of claim 1 (See above discussion), wherein the aggregated state of moving particles in the at least a portion of the surgical field comprises a data trend (See Yi: Para. [0237] (clarifying that the, "measurements were taken at each step and the progressing trends of sO2, blood flow, vessel diameter, and rMR 02 were quantified")).
Regarding claim 3, Yi discloses the surgical visualization system of claim 1 (See above discussion), wherein the second metric represents an aggregation of several seconds and is shown as a trend (See Yi: Para. [0228] (stating that the, "3D structure of the rat retina was imaged and rMRO2 quantified using vis-OCT ... Each 3D measurement ... took only several seconds (typically 2.5 s) with 98 fps frame rate, allowing monitoring of rMRO2 with high temporal resolution. To quantify the rMRO2 (gas volume of oxygen consumed per unit time, mL/min), two parameters were measured from the retinal circulation: total retinal blood flow F [JIL/min] and relative ... [percent] ... [and] contrast for sO2 is from the distinct absorption spectra from oxy- and deoxyhemoglobin. By fitting the blood spectra extracted from blood vessels, the percentage of oxyhemoglobin in total hemoglobin (sO2 by definition) was calculated") and Para. [0233] (providing that at, "each inhalation condition, arterial sO2 was measured by vis-OCT and compared TO the averaged values with the pulse oximeter spO2 readings ... The linear correlation (R2=0.839) established the responsiveness of our sO2 measurements to the blood oxygenation changes")).
Regarding claim 4, Yi discloses the surgical visualization system of claim 1 (See above discussion), wherein the second metric is suitable to identify any of occlusions, instrument vascular sealing/clamping efficiency, vascular tree overviews, and oscillating magnitudes of motion over time (See Yi: Para. [0110] (clarifying that, "[a]nother aspect of the disclosure provides determining a status of one or more molecular markers is used to diagnose, monitor or treat ... retinal vein occlusion, branched retinal vein occlusion and diabetic retinopathy")).
Regarding claim 5, Yi discloses the surgical visualization system of claim 1 (See above discussion), wherein the second metric comprises an acceleration of moving particles in the at least the portion of the surgical field (See Yi: Para. [0007] (clarifying that, "the present disclosure provides for a method for imaging a target ... [including]  acquiring optical information from reflected signals generated by the OCT scanning, quantitatively 3D-imaging in the target, determining a flow rate of a fluid and a concentration of one or more analytes from the optical information acquired and determining a rate of change of the one or more analyte concentrations in the target")).
Regarding claim 6, Yi discloses the surgical visualization system of claim 1 (See above discussion), wherein the the processor is configured to control the display to display a graphical trend animation superimposed on the image (See Yi: Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay") and Para. [0181] (providing that the, "lower portion of FIG. 11(e) shows a transversal velocity distribution in a direction indicated by the dashed line")).
Regarding claim 7, Yi discloses the surgical visualization system of claim 1 (See above discussion), further comprising a user interface to receive a user selection of the type of unit to be used to display the second metric (See Yi: Para. [0206] (clarifying that the, "computer system ... may be understood ... [to include] input devices such as keyboard 2515 and/or mouse ... The communication medium can include any means of transmitting and/or receiving data ... data relating to the present disclosure can be transmitted over such networks or connections for reception and/or review by a party") and Para. [0225] (providing that the, "spectra of μa and μs was calculated from oxygenated and deoxygenated blood ... due to multiple scattering effects of densely packed blood cells, the scattering coefficient in whole blood was weighted by a packing factor W ... [and the] value of W was varied from 0 to 1 and LS fit was performed, while the mean value and standard deviation of sO2 from the major arteries and veins were plotted. The mean spectral residuals from LS fit for every vessel were also calculated")). 
Regarding claim 8, Yi discloses the surgical visualization system of claim 1 (See above discussion), further comprising a user interface to receive a user selection of a tagged group of particles (See Yi: Para. [0206] (clarifying that the, "computer system ... may be understood ... [to include] input devices such as keyboard 2515 and/or mouse ... The communication medium can include any means of transmitting and/or receiving data ... data relating to the present disclosure can be transmitted over such networks or connections for reception and/or review by a party"), Paras. [0187]-[0188] (providing that the, "fDCT may be used to detect or quantify a variety of molecular markers, which may be associated with a disease. The term molecular marker as defined herein includes, but is not limited to ...a contrast reagent or label may be included to quantify one or more analytes in addition to, or in combination with the quantification of a flow rate of a fluid and concentration of one or more analytes that have not been contacted with a contrast reagent or label"), and Para. [0102]-[0103] (stating that, "the analyte is selected from the group consisting of oxygen, hemoglobin, oxygenated hemoglobin, deoxygenated hemoglobin, glucose, sugar, blood area nitrogen, lactate, hematocrit, biomarker and nucleic acid ... [and] determining the rate of change of one or more analytes is performed by comparing or using a reference")), wherein the second metric represents the aggregated state of the tagged group of particles (See Yi: Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay")).
Regarding claim 9, Yi discloses the surgical visualization system of claim 1 (See above discussion), wherein the processors comprises a first processor associated with an image acquisition module (See Yi: Para. [0205] (providing that the, "computerized control for the synchronization of system functions such as laser system operation, fluid control function, and/or data acquisition steps are within the bounds of the invention. The computer systems may be programmed to control the timing and coordination of delivery of sample to a detection system")), and wherein the system further comprises a second processor associated with an external processing resource (See Yi: Para. [0206] (stating that, "[d]ata communication can be achieved through the indicated communication medium to a server at a local or a remote location. The communication medium can include any means of transmitting and/or receiving data ... [and it] is envisioned that data relating to the present disclosure can be transmitted over such networks or connections for reception and/or review by a party"), Para. [0207] (providing that, "multiple processors or processors with multiple cores can also be used, whether in a single computer system, in a cluster, or distributed across systems over a network comprising a plurality of computers"), and Para. [0212] (clarifying that the, "mathematical model can be used for the data and be evaluated using distributed parallel processing across computer systems")), wherein the information indicative of moving particles in the at least a portion of the surgical field is communicated to the second processor for aggregation analysis (See Yi: Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT"), Para. [0206] (stating that, "[d]ata communication can be achieved through the indicated communication medium to a server at a local or a remote location"), and Para. [0159] (providing that, "[q]uantitatively imaging a flow rate of a fluid in the target and a concentration of one or more analytes in the fluid in the target may be performed at ... a succession of time points. In some examples, a target may be monitored over a period of time of at least 1 msec, 1 sec, 1 min, 1 hr, 1 day, 1 week, 1 month, 1 year, and 10 years")), and wherein information indicative of the second metric is communicated from the second processor to the first processor (See Yi: Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay") and Para. [0206] (stating that, "[d]ata communication can be achieved through the indicated communication medium to a server at a local or a remote location")).
Regarding claim 10, Yi discloses a surgical visualization system to analyze at least a portion of a surgical field (See Yi: Para. [0003] (stating that, "OCT [Optical Coherence Tomography] imaging allows for three-dimensional (3D) visualization of structures in a variety of biological systems") and Para. [0186] (providing that a, "medical decision may be the guidance of a surgical tool or a surgical operation")), the system comprising: a field programable gate array configured to transform information indicative of reflected laser-light to information indicative of moving particles in the at least a portion of the surgical field (See Yi: Para. [0209] (stating that the, "system ... can include an accelerator card ... attached to the peripheral bus … [the] accelerator can include field programmable gate arrays (FPGAs) … [and the] accelerator can be used for adaptive data restructuring"), Para. [0137] (providing that, "one or more exposures of a CCD camera configured with the fOCT device may record the interferometric spectrum ... [and the] remaining spectrum may be resampled into k-space with an equal interval. The complex reflectance signal with respect to depth ("A-line" or "A-scan") may be obtained by a fast Fourier transform (FFT) on the k-space spectrum. The process may be repeated for all or a portion of collected A-lines described herein. Fast Fourier transforms (FFT) or any suitable methods to generate 3D complex reflectance data may be used"), and Para. [0007] (clarifying that, "the present disclosure provides for a method for imaging a target ... [including]  acquiring optical information from reflected signals generated by the OCT scanning, quantitatively 3D-imaging in the target, determining a flow rate of a fluid and a concentration of one or more analytes from the optical information acquired")); a first processor, co-housed with the field programable gate array (See Yi: Para. [0207] (stating that the, "computer system ... can include a processor") and Para. [0209] (providing that the, "system ... can include an accelerator card ... [which] can include field programmable gate arrays (FPGAs) or other hardware for accelerating certain processing")), configured to generate a first metric that represents a present state of moving particles in the at least a portion of the surgical field (See Yi: Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT")); and a second processor, remote to the field programmable gate array, configured to receive the information indicative of moving particles in the at least a portion of the surgical field and to generate a second metric that represents an aggregated state of moving particles in the at least a portion of the surgical field (See Yi: Para. [0206] (stating that, "[d]ata communication can be achieved through the indicated communication medium to a server at a local or a remote location. The communication medium can include any means of transmitting and/or receiving data ... [and it] is envisioned that data relating to the present disclosure can be transmitted over such networks or connections for reception and/or review by a party"), Para. [0207] (providing that, "multiple processors or processors with multiple cores can also be used, whether in a single computer system, in a cluster, or distributed across systems over a network comprising a plurality of computers"), Para. [0212] (clarifying that the, "mathematical model can be used for the data and be evaluated using distributed parallel processing across computer systems"), and Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay")).
Regarding claim 11, Yi discloses the surgical visualization system of claim 10 (See above discussion), further comprising a display (See Yi: Para. [0123] (stating that the, "[r]esulting image information is captured by the CCD ... and relayed to the computer"), Para. [0205] (clarifying that the, "computer may also be programmed to … display"), and Para. [0206] (providing that the, "computer system ... [may include a] monitor")), wherein the second processor communicates the second metric to the first processor (See Yi: Para. [0206] (stating that, "[d]ata communication can be achieved through the indicated communication medium to a server at a local or a remote location. The communication medium can include any means of transmitting and/or receiving data ... [and it] is envisioned that data relating to the present disclosure can be transmitted over such networks or connections for reception and/or review by a party"), Para. [0207] (providing that, "multiple processors or processors with multiple cores can also be used, whether in a single computer system, in a cluster, or distributed across systems over a network comprising a plurality of computers"), and Para. [0212] (clarifying that the, "mathematical model can be used for the data and be evaluated using distributed parallel processing across computer systems")), and wherein the first processor directs the display to display the first metric and the second metric superimposed over an image comprising the at least a portion of the surgical field (See Yi: Para [0205] (providing that the, "computer may also be programmed to store the data received from a detection system and/or process the data for subsequent analysis and display"), Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay"), and Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT")).
Regarding claim 12, Yi discloses the surgical visualization system of claim 10 (See above discussion), further comprising a laser- light illumination source configured to illuminate the at least a portion of the surgical field with laser-light (See Yi: Para. [0122] (clarifying that, "fOCT system[s] for data collection may be configured in a variety of ways …[including with a] laser … [and the] beam is directed … to impact the pupil 220")) and a light sensor configured to the receive reflected laser-light (See Yi: Para. [0123] (providing that the, "[r]esulting image information is captured by the CCD") and Para. [0136] (stating that the, "[r]aw spectral data is then obtained from one or more OCT scans … A-scan complex reflectance is then obtained")).
Regarding claim 13, Yi discloses the surgical visualization system of claim 10 (See above discussion), wherein the aggregated state of moving particles in the at least a portion of the surgical field comprises a data trend (See Yi: Para. [0237] (clarifying that the, "measurements were taken at each step and the progressing trends of sO2, blood flow, vessel diameter, and rMR 02 were quantified")).
Regarding claim 14, Yi discloses the surgical visualization system of claim 10 (See above discussion), wherein the second metric represents an aggregation of several seconds and is shown as a trend (See Yi: Para. [0228] (stating that the, "3D structure of the rat retina was imaged and rMRO2 quantified using vis-OCT ... Each 3D measurement ... took only several seconds (typically 2.5 s) with 98 fps frame rate, allowing monitoring of rMRO2 with high temporal resolution. To quantify the rMRO2 (gas volume of oxygen consumed per unit time, mL/min), two parameters were measured from the retinal circulation: total retinal blood flow F [JIL/min] and relative ... [percent] ... [and] contrast for sO2 is from the distinct absorption spectra from oxy- and deoxyhemoglobin. By fitting the blood spectra extracted from blood vessels, the percentage of oxyhemoglobin in total hemoglobin (sO2 by definition) was calculated") and Para. [0233] (providing that at, "each inhalation condition, arterial sO2 was measured by vis-OCT and compared TO the averaged values with the pulse oximeter spO2 readings ... The linear correlation (R2=0.839) established the responsiveness of our sO2 measurements to the blood oxygenation changes")).
Regarding claim 15, Yi discloses the surgical visualization system of claim 10 (See above discussion), wherein the second metric is suitable to identify any of occlusions, instrument vascular sealing/clamping efficiency, vascular tree overviews, and oscillating magnitudes of motion over time (See Yi: Para. [0110] (clarifying that, "[a]nother aspect of the disclosure provides determining a status of one or more molecular markers is used to diagnose, monitor or treat ... retinal vein occlusion, branched retinal vein occlusion and diabetic retinopathy")).
Regarding claim 16, Yi discloses the surgical visualization system of claim 10 (See above discussion), wherein the second metric comprises an acceleration of moving particles in the at least the portion of the surgical field (See Yi: Para. [0007] (clarifying that, "the present disclosure provides for a method for imaging a target ... [including]  acquiring optical information from reflected signals generated by the OCT scanning, quantitatively 3D-imaging in the target, determining a flow rate of a fluid and a concentration of one or more analytes from the optical information acquired and determining a rate of change of the one or more analyte concentrations in the target")).
Regarding claim 17, Yi discloses a surgical visualization system to analyze at least a portion of a surgical field (See Yi: Para. [0003] (stating that, "OCT [Optical Coherence Tomography] imaging allows for three-dimensional (3D) visualization of structures in a variety of biological systems") and Para. [0186] (providing that a, "medical decision may be the guidance of a surgical tool or a surgical operation")), the system comprising: a display configured to display an image comprising the at least the portion of the surgical field (See Yi: Para. [0123] (stating that the, "[r]esulting image information is captured by the CCD ... and relayed to the computer"), Para. [0205] (clarifying that the, "computer may also be programmed to … display"), and Para. [0206] (providing that the, "computer system ... [may include a] monitor")); and a processor configured to control the display to display a first metric and a second metric superimposed on the image (See Yi: Para [0205] (providing that the, "computer may also be programmed to store the data received from a detection system and/or process the data for subsequent analysis and display"), Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay"), and Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT")), wherein the first metric represents a present state of moving particles in the at least a portion of the surgical field (See Yi: Para. [0179] (clarifying that, "FIGS. 11(a)-(g) show example blood velocity and flow measurement information obtained through dual-scan NIR light OCT")), and wherein the second metric represents an aggregated state of moving particles in the at least a portion of the surgical field (See Yi: Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay")).
Regarding claim 18, Yi discloses the surgical visualization system of claim 17 (See above discussion), wherein the aggregated state of moving particles in the at least a portion of the surgical field comprises a data trend (See Yi: Para. [0237] (clarifying that the, "measurements were taken at each step and the progressing trends of sO2, blood flow, vessel diameter, and rMR 02 were quantified")).
Regarding claim 19, Yi discloses the surgical visualization system of claim 17 (See above discussion), wherein the second metric represents an aggregation of several seconds and is shown as a trend (See Yi: Para. [0228] (stating that the, "3D structure of the rat retina was imaged and rMRO2 quantified using vis-OCT ... Each 3D measurement ... took only several seconds (typically 2.5 s) with 98 fps frame rate, allowing monitoring of rMRO2 with high temporal resolution. To quantify the rMRO2 (gas volume of oxygen consumed per unit time, mL/min), two parameters were measured from the retinal circulation: total retinal blood flow F [JIL/min] and relative ... [percent] ... [and] contrast for sO2 is from the distinct absorption spectra from oxy- and deoxyhemoglobin. By fitting the blood spectra extracted from blood vessels, the percentage of oxyhemoglobin in total hemoglobin (sO2 by definition) was calculated") and Para. [0233] (providing that at, "each inhalation condition, arterial sO2 was measured by vis-OCT and compared TO the averaged values with the pulse oximeter spO2 readings ... The linear correlation (R2=0.839) established the responsiveness of our sO2 measurements to the blood oxygenation changes")).
Regarding claim 20, Yi discloses the surgical visualization system of claim 17 (See above discussion), further comprising a user interface to receive a user selection of a tagged group of particles (See Yi: Para. [0206] (clarifying that the, "computer system ... may be understood ... [to include] input devices such as keyboard 2515 and/or mouse ... The communication medium can include any means of transmitting and/or receiving data ... data relating to the present disclosure can be transmitted over such networks or connections for reception and/or review by a party"), Paras. [0187]-[0188] (providing that the, "fDCT may be used to detect or quantify a variety of molecular markers, which may be associated with a disease. The term molecular marker as defined herein includes, but is not limited to ...a contrast reagent or label may be included to quantify one or more analytes in addition to, or in combination with the quantification of a flow rate of a fluid and concentration of one or more analytes that have not been contacted with a contrast reagent or label"), and Para. [0102]-[0103] (stating that, "the analyte is selected from the group consisting of oxygen, hemoglobin, oxygenated hemoglobin, deoxygenated hemoglobin, glucose, sugar, blood area nitrogen, lactate, hematocrit, biomarker and nucleic acid ... [and] determining the rate of change of one or more analytes is performed by comparing or using a reference")), wherein the second metric represents the aggregated state of the tagged group of particles (See Yi: Para. [0177] (stating that the, "mean sO2 values in major vessels can be quantified, resulting in a sO2 pseudo-color map overlay")).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793